            Case 2:19-cv-02104-RFB-VCF Document 18 Filed 09/24/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      TYRICE RUSSELL,
4
                           Plaintiff,
5                                                        2:19-cv-02104-RFB-VCF
      vs.                                                MINUTE ORDER
6

7     LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, a political subdivision of the
8
      State of Nevada. LVMPD Officers J. Iszkiewicz
9
      (P#15739), LVMPD Officer A. McFarland
      (P#15726), LVMPD Officer M. Amburgey
10    (P#14869), LVMPD Sergeant Darren Schwartz
      (P#6434), LVMPD OfFicer Thomas Albright,
11    LVMPD Officer E. Radich (P#14736), LVMPD
      Officer Robert Winthrop (P#15775), LVMPD
12    Officer A. Farina (P#15766), LVMPD Sergeant
      David Rose, and DOE Officers I - XX, and ROE
13    CORPORATIONS I through XX,
14                         Defendant.

15

16          Before the Court is LVMPD’s Motion to Compel (ECF No. 17).

17          Accordingly,

18          IT IS HEREBY ORDERED that a hearing on LVMPD’s Motion to Compel (ECF No. 17) is
19   scheduled for 2:00 PM, October 14, 2020, in Courtroom 3D, located at the United States District Court,

20   Lloyd D. George Federal Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada.

21          IT IS FURTHER ORDERED that Plaintiff Tyrice Russell must appear in person at this hearing.

22          DATED this 24th day of September, 2020.
                                                               _________________________
23
                                                               CAM FERENBACH
24
                                                               UNITED STATES MAGISTRATE JUDGE

25
